             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH                          :    CIVIL NO. 1:19-CV-01458
OF PENNSYLVANIA                       :
ex rel. VANN LAMONT                   :
BAILEY, et al.                        :
                                      :
            Plaintiffs,               :    (Chief Magistrate Judge Schwab)
                                      :
      v.                              :
                                      :
KEVIN KAUFFMAN, et. al.               :
                                      :
            Defendants.               :

__________________________________________________________________


COMMONWEALTH                           :   CIVIL NO. 1:19-CV-01459
OF PENNSYLVANIA                        :
ex rel. VANN LAMONT                    :
BAILEY, et al.                         :
                                       :
            Plaintiffs,                :   (Chief Magistrate Judge Schwab)
                                       :
      v.                               :
                                       :
KEVIN KAUFFMAN, et. al.                :
                                       :
            Defendants.                :


                                    ORDER
                                January 13, 2020

      Following a conference with the parties and in accordance with the

discussion at that conference, IT IS ORDERED that the claims of Mr. Bailey and
the claims of Mr. Henry are severed because their claims do not arise from “the

same transaction, occurrence, or series of transactions or occurrences” as required

by Fed.R.Civ.P. 20(a)(1)(A) for them to join in the same action as plaintiffs. Mr.

Bailey’s claims shall proceed in 1:19-CV-1458 and Mr. Henry’s claims shall

proceed in 1:19-CV-1459. Given this severance, the plaintiffs’ motions (doc. 14 in

1:19-CV-1458 and doc. 21 in 1:19-CV-1459) to consolidate are DENIED.

      By a separate order, these cases will be referred to the Court’s Prisoner

Litigation Settlement Program. Because these cases will be referred to that

settlement program, all litigation deadlines are STAYED. 1 Because after the cases

go through the settlement program, we will have a better idea of what claims, if

any, survive, IT IS FURTHER ORDERED that the defendants’ pending motions

(doc. 5 and doc. 13 in 1:19-CV-1458 and doc. 20 in 1:19-CV-1459) are




1
  During the telephone conference, Mr. Bailey (but not Mr. Henry) was given
leave to file an amended complaint. This is because although there was an
amended complaint filed in 1:19-CV-1459 (which is now Mr. Henry’s case), no
such amended complaint was filed in 1:19-CV-1458 (which is now Mr. Bailey’s
case). But given that the cases will be referred to the settlement program, Mr.
Bailey need not filed an amended complaint at this time. If there is a settlement,
there is no need for an amended complaint. And if after going through the
settlement program, a settlement is not reached, we will then set a deadline for Mr.
Bailey to file an amended complaint.
                                         2
DISMISSED WITHOUT PREJUDICE to the defendants filling any appropriate

motions if settlement does not occur.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




                                        3
